           Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 1 of 7
               UNREDACTED VERSION OF THE DOCUMENT REFILED
                          PURSUANT TO DKT. 253

 1
      Andrew N. Friedman (pro hac vice)                     Eric Kafka (pro hac vice)
 2    Geoffrey Graber (SBN 211547)                          COHEN MILSTEIN SELLERS & TOLL
 3    Julia Horwitz (pro hac vice)                          PLLC
      Karina G. Puttieva (SBN 317702)                       88 Pine Street, 14th Floor,
 4    COHEN MILSTEIN SELLERS & TOLL                         New York, NY 10005
      PLLC                                                  Telephone: (212) 838-7797
 5    1100 New York Ave. NW, Fifth Floor                    Facsimile: (212) 838-7745
      Washington, DC 20005                                  ekafka@cohenmilstein.com
 6
      Telephone: (202) 408-4600
 7    Facsimile: (202) 408-4699
      afriedman@cohenmilstein.com
 8    ggraber@cohenmilstein.com
      jhorwitz@cohenmilstein.com
 9    kputtieva@cohenmilstein.com
10
      Charles Reichmann (SBN 206699)
11    LAW OFFICES OF CHARLES REICHMANN
      16 Yale Circle
12    Kensington, CA 94708-1015
      Telephone: (415) 373-8849
13    Charles.reichmann@gmail.com
14   Counsel for Plaintiffs and Proposed Class
15                          UNITED STATES DISTRICT COURT FOR THE
16                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
17
     DZ Reserve and Cain Maxwell (d/b/a Max             Case No.: 3:18-cv-04978-JD
18   Martialis), individually and on behalf of others
     similarly situated,
19                                                      PLAINTIFFS’ RESPONSE TO
                             Plaintiffs,                DEFENDANT’S DECLARATION IN
20                                                      SUPPORT OF FILING UNDER SEAL
                                                        THE THIRD AMENDED
21 v.                                                   CONSOLIDATED COMPLAINT
22 FACEBOOK, INC.,                                      Hon. James Donato
23
                             Defendant.
24

25

26

27

28
               PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                       Case No. 3:18-cv-04978-JD
             Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 2 of 7



 1
        I.       INTRODUCTION
 2
              When Plaintiffs first filed this lawsuit, Plaintiffs based their allegations on information and
 3
     research demonstrating that Facebook’s key advertising metrics are inflated and misleading. At the
 4
     time, Plaintiffs had no reason to believe that Facebook had known about the error in their reach metrics
 5
     for years and knowingly concealed it from its advertising customers. As such, Plaintiffs had no reason
 6
     to believe that a claim for fraud or punitive damages was appropriate.
 7
              Facebook’s recent document productions, however, show that Facebook, in fact, knew for
 8
     years that its key Potential Reach metric was inflated and misleading. In particular, the documents
 9   show that senior Facebook executives acknowledged as early as 2017 (and perhaps even as early as
10   2015) that Potential Reach – which Facebook understood to be “arguably the single most important
11   number” provided to advertisers – is systematically inflated due to the presence of duplicate and fake
12   accounts, among other reasons. The documents further show that Facebook executives chose to do
13   nothing to fix the problem, blocked those who tried to tell advertising customers the truth, and even
14   took steps to conceal the issue from advertisers and from the public. As a result of this discovery,

15   Plaintiffs have amended their complaint to allege that Facebook knew its metrics were and are false

16   and so have recklessly disseminated those metrics without regard to their truth. Now Facebook seeks

17   judicial imprimatur to continue concealing these facts from the public by keeping portions of the Third

18   Amended Consolidated Complaint (“TACC”) under seal. ECF No. 166. More specifically, Facebook
     seeks to conceal two types of information: first, information linking its deliberate decision to conceal
19
     the inflated metrics to Facebook’s revenues; and second, information linking their senior-most
20
     executives to participation in this course of conduct. Facebook should not be permitted to use this
21
     Court’s sealing procedures to perpetuate this fraud on its customers.
22
        II.      ARGUMENT
23
                 A. Facebook Must Overcome the Strong Presumption in Favor of Public Access
24
        In the Ninth Circuit, for amended complaints which a party seeks to file under seal, like
25
     dispositive motions, the historic ‘strong presumption of access to judicial records’ fully applies, and a
26
     party seeking sealing must establish ‘compelling reasons’ to overcome that presumption.” Milliner v.
27
     Bock Evans Fin. Counsel, Ltd., 2020 WL 1492692, at *1 (N.D. Cal. Mar. 27, 2020) (Donato, J.)
28

                 PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                         Case No. 3:18-cv-04978-JD
                                                      1
           Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 3 of 7



 1   (citing Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006). See also Space
 2   Data Corp. v. Alphabet Inc., 2019 WL 1024964, at *2 (N.D. Cal. Mar. 4, 2019) (“Because the sealing
 3   motion relates to the filing of an amended complaint…the instant motion is resolved under the
 4   compelling reasons standard.”)
 5          “To meet the compelling reasons standard, a party seeking to seal material must show
 6   specific, individualized reasons for the sealing, without relying on hypothesis or conjecture, such as
 7   whether disclosure of the material could result in improper use of the material for scandalous or
 8   libelous purposes or infringement upon trade secrets.” Johnstech Int'l Corp. v. JF Microtech. SDN
 9   BHD, 2016 WL 4091388, at *1 (N.D. Cal. Aug. 2, 2016) (Donato, J.) (internal quotations omitted).
10   “The Ninth Circuit has found the compelling reasons standard met by ‘pricing terms, royalty rates,
11   and guaranteed minimum payment terms’ in a license agreement, as these are trade secrets used in the
12   party’s business, conferring an opportunity to obtain advantage over competitors who do not know or
13   use them.” Id. (citing In re Elec. Arts, Inc., 298 Fed. Appx. 568, 569 (9th Cir. 2008)). However, “an
14   unsupported assertion of unfair advantage to competitors without explaining how a competitor would
15   use the information to obtain an unfair advantage is insufficient.” Johnstech, 2016 WL 4091388, at
16   *1 (internal quotations omitted).
17
            B. Facebook Has Presented No Compelling Reasons for Sealing the Allegations
18          “In general, ‘compelling reasons’ sufficient to outweigh the public's interest in disclosure and
19   justify sealing court records exist when such ‘court files might have become a vehicle for improper
20   purposes,’ such as the use of records to gratify private spite, promote public scandal, circulate
21   libelous statements, or release trade secrets.” Kamakana, 447 F.3d at 1179. Facebook implies that the
22   information it seeks to seal falls into the general category of “trade secrets,” Decl. of Nicole Valco
23   (“Valco Decl.”) ¶¶ 6-7, ECF No. 162, and argues publication of this information would cause
24   Facebook harm in three ways: First, Facebook contends that, if published, the information at issue
25   would cause Facebook competitive harm by revealing “sensitive details” to Facebook’s competitors,
26   Decl. of Nikki Stitt Sokol (“Sokol Decl.”) ¶ 4 (ECF No. 162-1); second, that open and candid
27   discussions at Facebook would be chilled if employees knew that there was a possibility their internal
28   discussions would be published, id.; and third, that Plaintiffs have “mischaracterized” the internal
                PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                        Case No. 3:18-cv-04978-JD
                                                     2
           Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 4 of 7



 1   discussions quoted in the TACC, and that publication of these “mischaracterizations” “may mislead
 2   advertisers and other stakeholders because they are incomplete snapshots of Facebook’s internal
 3   discussions and deliberations.” Id. These arguments fail.
 4
                  1.     The Information at Issue is Not the Type of “Exceptionally Sensitive”
 5          Information Subject to Sealing in this Circuit
            None of the information Facebook seeks to seal constitutes the kind of competitively sensitive
 6
     business information that overcomes the strong presumption in favor of disclosure. While there are
 7
     sometimes compelling reasons for sealing documents when a party shows it will suffer competitive
 8
     harm from the disclosure of trade secrets or other proprietary information, “only documents of
 9
     exceptionally sensitive information will be kept from the public.” O’Connor v. Uber Techs., Inc.,
10
     2015 WL 355496, at *1 (N.D. Cal. Jan. 27, 2015) (emphasis in original) (internal quotation marks
11
     omitted). As Facebook concedes, this type of sealable information includes highly detailed technical
12
     information, such as specific financial information. See Apple Inc. v. Samsung Elecs. Co., 727 F.3d
13
     1214, 1223 (Fed. Cir. 2013) (“detailed product-specific financial information, including costs, sales,
14
     profits, and profit margins” sealable); Rich v. Shrader, 2013 WL 6028305, at *3–4 (S.D. Cal. Nov.
15
     13, 2013) (financial projections sealable); Ojmar US, LLC v. Sec. People, Inc., 2016 WL 6091543, at
16
     *2 (N.D. Cal. Oct. 19, 2016) (pricing information sealable). Sealing of competitively sensitive
17
     information can be appropriate if its publication risks putting a party at a competitive
18
     disadvantage. Sealing is not meant to protect disclosure of embarrassing information. Yet this is
19
     precisely what Facebook seeks to do here, by attempting to conceal damning facts that show it
20
     countenanced inflated metrics because fixing the problem would hurt its revenues, and that its most
21
     executives participated in that decision.
22
            None of the information Facebook seeks to seal includes technical details about any Facebook
23
     product or service; nor does it reveal any specific costs, sales, profits, profit margins, financial
24
     projections, or pricing information. C.f. Valco Decl. ¶ 5 (describing the redacted information).
25
     Instead, each piece of information that Facebook seeks to redact comes from internal emails and
26
     communications in which Facebook employees discuss, in broad terms, the overall significance and
27
     impact of the metrics’ inflation. The fact that the metrics’ inflation had an effect on revenues, and that
28

                PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                        Case No. 3:18-cv-04978-JD
                                                     3
           Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 5 of 7



 1   Facebook’s executives both acknowledged that fact and sought to conceal it from advertisers and the
 2   public, is not competitively sensitive information: it is the fraudulent conduct that forms the basis for
 3   Plaintiffs’ new allegations.
 4          Furthermore, instead of specifically explaining how publication of this information would
 5   threaten Facebook’s competitive interests, Facebook’s supporting declarations merely repeat the same
 6   generic language for nearly every allegation it seeks to seal. See, e.g., Valco Decl. ¶ 5 (describing 21
 7   out of 24 redactions as “Internal assessment of Potential Reach estimates”). Facebook fails to explain
 8   how competitors would be able to use this information to its detriment—Facebook merely asserts—
 9   repeatedly and without specificity—that they could. See, e.g., Sokol Decl. ¶¶ 6, 7, 8, 11 (for
10   redactions in 20 different paragraphs in the TACC, “disclosure would allow Facebook’s competitors
11   access to sensitive information…which they could use to gain an unfair advantage against Facebook
12   by exploiting details about its ads products.”) This type of conjecture is an inappropriate basis for
13   asking this Court to seal the information at issue. Compare Johnstech, 2016 WL 4091388, at *1 (“a
14   party seeking to seal material must show specific, individualized reasons for the sealing, without
15   relying on hypothesis or conjecture”) with Hodges v. Apple, 2013 WL 6070408, at *2 (N.D. Cal. Nov.
16   18, 2013) (“[a]n unsupported assertion of unfair advantage to competitors without explaining how a
17   competitor would use the information to obtain an unfair advantage is insufficient”).
18
                  2.     The Possibility That Employees Might Refrain From Making
19          Incriminatory Statements Is Not a Valid Reason to Seal Information
            Next, Facebook claims that publication of these facts “may…impair[]” employees’ ability to
20
     “discuss issues and contemplated product changes openly” if people believe their discussions will be
21
     published. Sokol Decl. ¶ 4. But the Ninth Circuit does not recognize a potential chilling effect to be
22
     any reason, let alone a compelling reason, to overcome the strong presumption of openness. Gregory
23
     v. City of Vallejo, 2014 WL 4187365, at *3 (E.D. Cal. Aug. 21, 2014) (“plaintiffs fail to articulate any
24
     support for, or point to any authority in support of, their remaining conclusory argument that ‘[p]ublic
25
     filing of these records would … remove the protections for officers to be candid’”). Accordingly,
26
     Facebook cites no precedent for sealing documents on that basis, and with good reason: if this were
27
     the rule, Facebook would be free to plan fraudulent activity with impunity, since no incriminatory
28

                PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                        Case No. 3:18-cv-04978-JD
                                                     4
           Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 6 of 7



 1   statement revealed through internal company documents could be published. None of the information
 2   at issue here may be sealed to avoid a hypothetical chilling effect. See California State Foster Parent
 3   Ass’n v. Wagner, 2008 WL 2872775, at *6 (N.D. Cal. July 23, 2008) (“defendants’ concerns
 4   regarding the frankness of agency discussion does [sic] not weigh strongly against disclosure and can
 5   be mitigated”).
 6
                    3.      The Possibility that Stakeholders Could Be Confused By Quoted
 7             Documents Is Not a Valid Reason for Sealing Information
               Finally, Facebook suggests that because Plaintiffs “selectively quoted” from the documents
 8
     referenced in the complaint, the TACC “could confuse advertisers and other stakeholders and be
 9
     misused by Facebook’s competitors.” Sokol Decl. ¶ 12. But again, Facebook is unable to cite any
10
     precedent for sealing information on this basis or offer explanation of how these documents should be
11
     characterized. Like its “chilling” argument, Facebook’s “mischaracterization” argument is far too
12
     conclusory and speculative to satisfy the compelling reasons standard. See Kawakama, 447 F.3d at
13
     1182 (rejecting “conclusory statements” that disclosure would cast defendant’s officers “in a false
14
     light”). Accord Medversant Techs., L.L.C. v. Morrisey Assocs., Inc., 2010 WL 11459929, at *2 (C.D.
15
     Cal. June 29, 2010). Nearly every litigant believes the other side is mischaracterizing the facts. That
16
     is often the whole point of litigation: to resolve which party’s characterization of the evidence is more
17
     compelling. Under Ninth Circuit law, that resolution is supposed to take place in full view of the
18
     public. If Facebook is concerned that Plaintiffs are “selectively quoting” documents or taking
19
     quotations out of context, Facebook is free to disclose the entire underlying document and present its
20
     position publicly.
21

22      III.      CONCLUSION
               For the foregoing reasons, the TACC should be filed on the public docket in its entirety, and
23
     Facebook’s request to seal portions of the TACC should be denied.
24

25

26
     DATED: April 21, 2020                          Respectfully submitted,
27

28                                                  By: /s/ Geoffrey Graber

                  PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                          Case No. 3:18-cv-04978-JD
                                                       5
     Case 3:18-cv-04978-JD Document 256 Filed 02/17/21 Page 7 of 7



 1

 2                                    Geoffrey Graber (SBN 211547)
                                      Andrew N. Friedman (pro hac vice)
 3                                    Julia Horwitz (pro hac vice)
                                      Karina G. Puttieva (SBN 317702)
 4                                    COHEN MILSTEIN SELLERS & TOLL PLLC
                                      1100 New York Ave. NW, Fifth Floor
 5
                                      Washington, DC 20005
 6                                    Telephone: (202) 408-4600
                                      Facsimile: (202) 408-4699
 7                                    ggraber@cohenmilstein.com
                                      afriedman@cohenmilstein.com
 8                                    jhorwitz@cohenmilstein.com
 9                                    kputtieva@cohenmilstein.com

10                                    Eric Kafka (pro hac vice)
                                      COHEN MILSTEIN SELLERS & TOLL PLLC
11                                    88 Pine Street, 14th Floor
                                      New York, NY 10005
12                                    Telephone: (212) 838-7797
13                                    Facsimile: (212) 838-7745
                                      ekafka@cohenmilstein.com
14
                                      Charles Reichmann (SBN 206699)
15                                    LAW OFFICES OF CHARLES REICHMANN
                                      16 Yale Circle
16                                    Kensington, CA 94708-1015
17                                    Telephone: (415) 373-8849
                                      Charles.reichmann@gmail.com
18

19

20

21

22

23

24

25

26

27

28

        PLS.’ RESPONSE TO DEF.’S DECL. IN SUPPORT OF FILING UNDER SEAL THE TACC
                                Case No. 3:18-cv-04978-JD
                                             6
